           Case 1:18-cv-00930-TJK Document 36 Filed 02/26/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLUMBIA
RALPH GAUDINO,

              Plaintiff,

      v.                                             Civil Action No. 18-cv-00930-TJK

SECURITAS SECURITY SERVICES
USA, INC., et al.

              Defendants.

             PROPOSED ORDER REGARDING RULE 35 EXAMINATION

      Upon motion of defendant Securitas Security Services USA, Inc. ("Securitas"), the Court

here by ORDERS as follows:
                                                   �
      1. The plaintiff will submit to psychiatric �amination to be performed by

           Keyhill Sheorn, M.D. at 11 a.m. on April 14, 2020 at 1629 'K' Street, NW, Suite 300,

           Washington, DC. The exam will be concluded no later than 2:00 p.m.

      2. Securitas will be responsible for all fees and costs charged by Dr. Sheorn for the

           examination.

      3. The examination may not be recorded by any means, and no observers will be

           permitted in the examination room. The plaintiffs objection to this condition is

           noted.

      4. Dr. Sheorn will issue a report in accordance with Rule 35 of the Federal Rules of

           Civil Procedure on or before May 13, 2020. The report must be provided to all

           counsel but need not be filed with the Court at that time.

      5. If counsel for the plaintiff wishes to take a Rule 30 deposition of Dr. Sheorn,

           Securitas will produce Dr. Shearn for her deposition in Washington, DC and will be
          Case 1:18-cv-00930-TJK Document 36 Filed 02/26/20 Page 2 of 2



          responsible for the witness' fees and expenses for travel to and from the deposition.

          Counsel for the plaintiff will be responsible for the professional fees of the witness

          for the time devoted to the deposition itself in the same manner as with deposition of

          any other expert witness.

                                            ENTER:          I          I



                                               1
                                            Judge, U.S. District Court for the
                                            Columbia
                                                                '2 /
                                                                  2- t., / 1-0

Copies provided to counsel via Pacer/ECF




       i . � J?�f,' e..1              J �� V\,'\e�+-  o.-..J CIV"\.flr:_ r.
              V'< 5 e:. .,,.. idI�      �v\ 4 + IN'€'      -rte. e°><Cf W1 "'h CY)
                                                                   0�                       It,,'\   I



              � 7le s�c,\/,ir J--cJh � b< p� i-- �J
              b 1 D "'· rt-,-e o v-v1 • ,- fk ..e...,,+--e V\+ fi,, � r::, ,.,...t,v1
              CO\ t'"l,.-,.+-   ct,
                                 �e � rk-� ��J-J-e�.., �,
              � kc. l l ) ,;w-, + I '1 CCV'\ her C IA� bt- '3 ta •S..,fa ,J:
              V'-<1 v-es+- ft-e Cc�1--s- f\;)f"t'r ✓-c-""7'-�v, ,.
